Neuberger Berman Equity Funds® Neuberger Berman Multi-Cap Opportunities Fund Class A and Class C Supplement to the Prospectus dated December 14, 2009 The following replaces the second and third paragraphs of the “Portfolio Holdings Policy” section on page 114 of the Class A and Class C Prospectus: The complete portfolio holdings for each Fund are available at http://www.nb.com/holdings. The complete portfolio holdings for each Fund (except Multi-Cap Opportunities Fund) are generally posted 15-30 days after month-end. The complete portfolio holdings for Multi-Cap Opportunities Fund are generally posted 15-30 days after the end of each calendar quarter. Each Fund’s complete portfolio holdings will remain available at this website until the subsequent month-end holdings have been posted (Multi-Cap Opportunities Fund’s holdings will be available for only 15-30 days). Complete portfolio holdings for the Funds will also be available in reports on Form N-Q and Form N-CSR filed with the SEC. Historical portfolio holdings are available upon request. The date of this supplement is March 16, 2010. Neuberger Berman Management LLC 605 Third Avenue 2nd Floor New York, NY 10158-0180 877-628-2583 Web site: www.nb.com Neuberger Berman Equity Funds® Neuberger Berman Multi-Cap Opportunities Fund Institutional Class Supplement to the Prospectus dated December 14, 2009 The following replaces the second and third paragraphs of the “Portfolio Holdings Policy” section on page 137 of the Institutional Class Prospectus: The complete portfolio holdings for each Fund are available at http://www.nb.com/holdings. The complete portfolio holdings for each Fund (except Genesis Fund and Multi-Cap Opportunities Fund) are generally posted 15-30 days after month-end. The complete portfolio holdings for Genesis Fund and Multi-Cap Opportunities Fund are generally posted 15-30 days after the end of each calendar quarter. Each Fund’s complete portfolio holdings will remain available at this website until the subsequent month-end holdings have been posted (Genesis Fund’s and Multi-Cap Opportunities Fund’s holdings will be available for only 15-30 days). Complete portfolio holdings for the Funds will also be available in reports on Form N-Q and Form N-CSR filed with the SEC. Historical portfolio holdings are available upon request. The date of this supplement is March 16, 2010. Neuberger Berman Management LLC 605 Third Avenue 2nd Floor New York, NY 10158-0180 800-877-9700 212-476-8800 Broker/Dealer and Institutional Services: 800-366-6264 Web site: www.nb.com Neuberger Berman Equity Funds® Neuberger Berman Multi-Cap Opportunities Fund Trust Class Supplement to the Prospectus dated December 14, 2009 The following replaces the second and third paragraphs of the “Portfolio Holdings Policy” section on page 28 of the Trust Class Prospectus: The complete portfolio holdings for each Fund are available at http://www.nb.com/holdings. The complete portfolio holdings for Large Cap Value Fund are generally posted 15-30 days after month-end. The complete portfolio holdings for Multi-Cap Opportunities Fund are generally posted 15-30 days after the end of each calendar quarter. Each Fund’s complete portfolio holdings will remain available at this website until the subsequent month-end holdings have been posted (Multi-Cap Opportunities Fund’s holdings will be available for only 15-30 days). Complete portfolio holdings for the Funds will also be available in reports on Form N-Q and Form N-CSR filed with the SEC. Historical portfolio holdings are available upon request. The date of this supplement is March 16, 2010. Neuberger Berman Management LLC 605 Third Avenue2nd Floor New York, NY10158-0180 212-476-8800 Broker/Dealer and Institutional Services: 800-366-6264 Web site: www.nb.com
